Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 1 of 41 Page ID #:49




                       Exhibit A




                                   Exhibit A
                                      49
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 2 of 41 Page ID #:50



    Sep 25, 2018, 03:42pm



    What Do Big Banks Have To Do With
    Family Detention?
    #FamiliesBelongTogether Explains
                   Morgan Simon Contributor
                   Investing
                   I write about money and social justice.




     TWEET THIS

           Every child, no matter where he or she is born, deserves to be tucked into a safe bed t
          sleep.

           We strongly believe there simply shouldn’t be a pro t motive to incarcerating children
          and families.




    Mom's Rising    DANIEL SCHWARTZ




                                                     Exhibit A
                                                        50
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 3 of 41 Page ID #:51
    The two largest private prison companies, CoreCivic and GeoGroup, have over $2BN a
    year in ICE contracts, managing some of the detention centers that have been at the
    heart of the controversy over the separation of families and incarceration of individuals
    for crossing the US border. Most investors are unlikely to have these two companies
    directly in their portfolio—managed as REITS, they are majority-owned by the funds
    Vanguard and Fidelity—but that means your portfolio may still be connected to private
    prisons, and by extension, the family detention crisis.

    More than 85 organizations, including the National Domestic Workers Alliance,
    MomsRising, Presente.org, MoveOn, In The Public Interest, Little Sis, Color of Change,
    Make the Road New York, AVAAZ, ACRE, Enlace, the Center for Popular Democracy,
    Freedom Cities, ROC United, Candide Group (see full disclosures) and others have
    joined under a coalition effort called Families Belong Together to urge Wells Fargo and
    JP Morgan Chase to stop financing Geo Group and CoreCivic.

    This interview with Families Belong Together coalition members Matt Nelson of
    Presente.org, and Xochitl Oseguera of MomsRising/MamásConPoder, is part of The
    Money Story Behind the Story series that examines the role of money in critical current
    events. It looks at the relationship of banks to family detention, and what both investor
    and retail customers can do about it.


      Today In: Money



    Q: Share a bit about your groups and the Families Belong Together
    coalition. What do you generally work on, and how did family detention
    become a priority issue?

    Families Belong Together emerged in response to the family detention crisis, starting
    with the recent separation of families at the border which drew national attention to
    what has been a long-standing issue. The coalition’s work is widespread, given the dept
    of the crisis, from helping to reunite families to seeking just and comprehensive
    immigration reform. There is specifically a Corporate Accountability branch of the
    coalition focused on addressing the role of CoreCivic and GEO Group, two large for-
    profit prison corporations that hold contracts to operate detention centers, and are
    profiting off the pain and separation of families.
                                      Exhibit A
                                         51
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 4 of 41 Page ID #:52
    Our two organizations care deeply about these issues given our member bases.
    Presente.org is the nation’s largest digital organization for Latinx people with more tha
    500,000 registered member-volunteers. We were founded on the struggle for immigran
    and human rights, having helped launch the modern-day DREAMer movement, and
    have long worked on family separation and the incarceration of our families at the
    border.

    MomsRising is an on-the-ground and online organization of over a million members,
    including members in every state in the nation, working to increase economic security,
    decrease discrimination and build a nation where everyone can thrive. Both our membe
    bases have been personally impacted by family detention, and in general are interested
    in supporting policies that respect human rights for all.

    Q: A number of people say, “Well, these migrants broke a law—so it’s
    unfortunate to see the conditions of these centers, but understandable that
    they need to be detained.” What do you say to that?

    Every child, no matter where he or she is born, deserves to be tucked into a safe bed to
    sleep.  Incarcerating children and their parents fleeing violence and poverty is not
    who we strive to be as a country. Over the last several months, immigrants who arrived
    at the U.S. southern border seeking political asylum were held in federal prisons, where
    there are allegations that food and health care are inadequate and access to fresh air an
    sunlight is restricted. At the Trump Administration’s direction, children have been
    intentionally separated from their parents and held in detention, immigrants seeking
    asylum have been incarcerated, and, more recently, allegations have emerged of
    numerous cases involving federal officials’ verbal, physical and sexual abuse of migrant
    children within detention facilities. Whatever your politics regarding immigration, no
    one deserves to be treated in such a fashion.

    Q: There are lots of detention centers nationally—non-profit owned,
    government-owned and privately owned. Why is there particular concern
    over privately managed facilities?

    We strongly believe there simply shouldn’t be a profit motive to incarcerating children
    and families.  These are families who are doing what any one of us would do in their

                                      Exhibit A
                                         52
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 5 of 41 Page ID #:53
    situation: fleeing violence and poverty, and seeking refuge from their neighbors. They
    should be treated with dignity and not as criminals.

    To maximize profits, the private prison industry often has been known to cut back on
    staff training and medical care, while spending millions lobbying governments to keep
    their prisons filled. This has disastrous consequences. In November 2017, approximate
    71% of the average daily population in ICE custody were held in privately operated jails
    Since ICE was created in 2003, 85 detention centers nationwide have reported a total o
    176 deaths. Seventeen facilities have had three or more deaths, including eight at the
    CoreCivic detention center in Houston and 15 at the CoreCivic-owned Eloy Correctiona
    Center in Arizona. Six people have died at the privately owned GEO Group-owned
    Adelanto Detention Facility since 2011.

    Our immigration system should not be run like a for-profit incarceration business.
    Private facilities are incentivized to detain migrants rather than move them swiftly and
    thoughtfully through an immigration process. Additionally, the private prison system is
    incentivized to maintain and expand our country’s “unique” level of mass incarceration
    America has more incarcerated people than any country on the planet—as their profit
    model relies on how many people they incarcerate for how long and in what conditions
    So while family detention has raised questions regarding those particular centers, we se
    this as an issue that’s about not just how we treat migrants to the US, but our own
    citizens who suffer similar mistreatment in private prisons.




                                     Exhibit A
                                        53
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 6 of 41 Page ID #:54




    Worldwide prison population   HTTP://NEWS.BBC.CO.UK/2/SHARED/SPL/HI/UK/06/PRISONS/HTML/NN2PAGE1.STM




    Q: Why should investors concerned about family detention pay attention to
    the banks, vs simply addressing their holdings in the prison companies
    themselves?

    Like many businesses, these private prisons depend on debt financing from banks such
    as Wells Fargo and JP Morgan Chase to conduct their day-to-day operations, finance
    new facilities, and acquire smaller companies. For example, a 2016 report from In The
    Public Interest noted that Geo Group and Core Civic had $900 million in lines of credit
    from six banks: Bank of America, JPMorgan Chase, BNP Paribas, SunTrust, U.S.
    Bancorp, and Wells Fargo. In doing so, these banks are complicit in and profiting from
    both mass incarceration and the criminalization of immigration. 

    Q: What are the next steps for the Families Belong Together coalition? Wha
    is your long-term goal?

    Right now, we are asking Wells Fargo and JPMorgan Chase in-person and online to sto
    financing Geo Group and CoreCivic.  We are collecting petition signatures, which we
    will deliver throughout the country on September 26, along with our partners in the
    coalition--already over 400,000 people have signed this petition expressed their
                                                 Exhibit A
                                                    54
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 7 of 41 Page ID #:55
    concern. We are planning major headquarters deliveries to Wells Fargo in San Francisc
    and to JP Morgan Chase in New York City. We are hopeful that after hearing from the
    public, and reviewing their own human rights policies, they will reassess the risk of
    maintaining debt to private prisons in their portfolios.




    Follow me on Twitter or LinkedIn. Check out my website.
            Morgan Simon

               Follow


    I am an investor and activist who has been building bridges between nance and social justice for
    close to twenty years. In that time, I've in uenced over $150 Billion... Read More




                                          Exhibit A
                                             55
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 8 of 41 Page ID #:56




                       Exhibit B




                                   Exhibit B
                                      56
                                                                                  screenshot-www.forbes.com-2019.09.23-15_55_42
                   https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-prisons/#28b16ea7690d
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 9 of 41 Page ID #:57 23.09.2019




                                                   Exhibit B
                                                      57
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 10 of 41 Page ID #:58




                                   Exhibit B
                                      58
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 11 of 41 Page ID #:59




                                   Exhibit B
                                      59
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 12 of 41 Page ID #:60




                       Exhibit C




                                                                    Exhibit C
                                                                           60
                                                                                           screenshot-www.forbes.com-2019.10.01-13_40_11
  https://www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-100-of-banking-partners-say-no-to-the-private-prison-
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 13 of 41 Page IDsector/#7867ca7b3298                      #:61
                                                                                                                                01.10.2019




                                                                                                           Exhibit C
                                                                                                                  61
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 14 of 41 Page ID #:62




                                                                    Exhibit C
                                                                           62
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 15 of 41 Page ID #:63




                                                                    Exhibit C
                                                                           63
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 16 of 41 Page ID #:64




                                                                    Exhibit C
                                                                           64
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 17 of 41 Page ID #:65




                       Exhibit D




                                   Exhibit D
                                      65
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 18 of 41 Page ID #:66



     7,019 views | Mar 5, 2019, 03:32pm



     JPMorgan Chase Is Done With Private
     Prisons
                  Morgan Simon Contributor
                  Investing
                  I write about money and social justice.




      TWEET THIS

             After years of targeted actions by everyday activists and concerned shareholders,
            JPMorgan Chase announced early this morning that they will stop nancing GEO Group
             and CoreCivic

             If capital and activists agree that private prisons are bad business, their days may
            indeed be numbered.


     [This article was updated on October 10, 2019.]




                                                    Exhibit D
                                                       66
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 19 of 41 Page ID #:67




     Scores of immigrants, trans women, & allies brought mariachis to send the message: “JP Morgan must... [+]   DANIEL

     ALTSCHULER, MAKE THE ROAD NY




     “We will no longer bank the private-prison industry” —JPMorgan Chase
     representative

     After years of targeted actions by everyday activists and concerned shareholders,
     JPMorgan Chase announced early this morning that they will stop financing GEO Grou
     and CoreCivic  — the largest operators of private prisons and immigrant detention
     centers in the U.S. This is a big win for the world of corporate accountability; one that
     many believe wouldn’t have been possible without hundreds of thousands of people
     nationally demanding change in the wake of growing concern over family detention. It
     also calls into question the financial viability of the private prison industry, which has
     come under fire both by activists and financial analysts.


       Today In: Money




                                                Exhibit D
                                                   67
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 20 of 41 Page ID #:68
     As explored in “What Do Big Banks Have to Do With Private Prisons,” GEO Group and
     CoreCivic have a long history of profiting from mass incarceration: they make money
     when beds are filled, justly or unjustly. Together they’ve spent a combined $25M on
     lobbying over the past three decades. Disclosures show they’ve lobbied on a number of
     bills related to funding for ICE enforcement over the years. GEO Group and CoreCivic
     say that they don’t lobby on legislation or policies that would affect the basis for or
     length of incarceration or detention, but according to the Justice Policy Institute, both
     companies have served on task forces of the American Legislative Exchange Council
     (ALEC), which has written and promoted model legislation focused on mandatory
     minimums sentences, three strikes laws, and “truth in sentencing” legislation.

     Interestingly, while only 10% of prisons and jails nationwide are for-profit, a third of al
     immigrant detention centers are privately owned… receiving over $1B a year in contrac
     from ICE (almost $2.8M a day of taxpayer money).

     Since news of family separation at the southern border began shedding more light on th
     abuses inside such private facilities, activists across the country have been paying caref
     attention to who actually enables private prison companies in their day to day
     operations. In other words, they’ve been meticulously following the money story behind
     the story — and found that brand-name banks like Chase, Wells Fargo and Bank of
     America have provided billions in financing to private prisons over the past decade.

     Over the past few years, there’s been a steady drumbeat of actions from civil society
     addressing this relationship. In May of 2017, Make the Road New York, the Center for
     Popular Democracy, and allies began their #BackersOfHate campaign with civil
     disobedience at Chase’s Manhattan headquarters, followed by rallies outside of
     shareholder meetings in Texas and Delaware to call out the abuses immigrants face in
     private prisons and detention centers. Then in 2018, united under the hashtag
     #FamiliesBelongTogether, 80+ organizations — from immigrant rights nonprofits to
     social investing firms — came together to form a corporate accountability committee
     targeting big banks through both insider conversations and consumer-facing strategies
     (in full disclosure, the author’s firm, Candide Group, and its project Real Money Moves
     are members of this committee).



                                       Exhibit D
                                          68
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 21 of 41 Page ID #:69
     Beyond banks, interest rose across the country in addressing the direct role of private
     prisons in family detention and mass incarceration. Real Money Moves launched in
     November of 2018 as a national initiative of over 30 athletes, actors, artists and everyda
     activists, including cast members of “Orange is the New Black” and NFL players, who
     committed to keep their money out of private prison companies. A select group
     additionally pledged $10M to social investing, highlighting the idea that it’s possible to
     not only screen out companies with poor track records, but also seek out those who hav
     paid special attention to their social impact. Real Money Moves also helped expose
     people nationally to community banking options, and in general the idea that knowing
     where your money spends the night can be a critical way to keep your money and value
     aligned.

     On February 14th, Families Belong Together coalition members Daily Kos, CREDO,
     Make the Road NY, Presente.org, Rainforest Action Network, MomsRising, Conference
     of Superiors of Men, Candide Group, and Jobs with Justice put this ethos into action
     with protests at over 100 bank branches, and over 150,000 petition signatures asking
     Chase and Wells Fargo to break up with private prisons — or pledging to break up with
     their bank instead. Most visibly, Make the Road NY members showed up at CEO Jamie
     Dimon’s home in Manhattan with a mariachi band to serenade him with break up song
     as a part of their ongoing #BackersOfHate campaign — a rousing start to Valentine’s
     Day.

     Concern over private prisons has also migrated into the political sphere. Earlier this
     month Make the Road NY hosted hometown representative Alexandria Ocasio Cortez,
     who pledged to hold oversight hearings to hold banks like Chase accountable for
     “investing in and making money off of the detention of immigrants.” These hearings ar
     expected to still occur — many other banks still participate in private prison financing —
     but it looks like Chase is off the hook for now.

     Chase’s announcement calls into question the policies of other financial institutions suc
     as Wells Fargo, Bank of America, BNP Paribas, SunTrust, and U.S. Bancorp who
     maintain relationships with private prisons — even while Moody’s and S&P have
     provided these companies with speculative grade (aka “junk”) credit ratings because
     “their revenues are at risk to changes in government policy and public scrutiny of
     companies profiting from detention.” Indeed, Chase noted the decision came as a resul
                                       Exhibit D
                                          69
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 22 of 41 Page ID #:70
     of the bank's “ongoing evaluations of the costs and benefits of serving different
     industries,” and Wells Fargo noted in January it was reducing its exposure to the sector
     (though has not yet announced a full withdrawal) in accordance with its "environmenta
     and social risk management" practices. If capital and activists agree that private prison
     are bad business, their days may indeed be numbered. 

     Clarification: This article does not intend to suggest that CoreCivic or GEO Group
     housed children separated from their parents pursuant to the Trump family separatio
     policy. CoreCivic has stated, “CoreCivic does not and has never housed children
     separated from their parents pursuant to the Trump family separation policy.” GEO
     Group has similarly stated, “Our company does not and has never managed facilities
     that house unaccompanied minors nor has our company ever provided transportatio
     or any other services for that purpose.”

     While the terminology of “family separation” tends to focus on the detention of
     children, I view the phenomena of family separation as more broad (for instance,
     inclusive of separating a grown adult from their aging parent, or spouse from spouse
     or a parent being incarcerated while their child remains free, etc.). Family separation
     is thus practiced in the context of both immigration and mass incarceration, such that
     it is possible to participate in family separation without participating in the housing o
     children.

     Follow me on Twitter or LinkedIn. Check out my website.
             Morgan Simon

                 Follow


     I am an investor and activist who has been building bridges between nance and social justice for
     close to twenty years. In that time, I've in uenced over $150 Billion... Read More




                                           Exhibit D
                                              70
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 23 of 41 Page ID #:71




                       Exhibit E




                                   Exhibit E
                                      71
   Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 24 of 41 Page ID #:72




ELIZABETH M. LOCKE, P.C.                                                                    MEGAN L. MEIER
    libby@clarelocke.com                                                                   megan@clarelocke.com
       (202) 628-7402                            10 Prince Street                             (202) 628-7403
                                            Alexandria, Virginia 22314
                                                  (202) 628-7400
                                                www.clarelocke.com

                                                  October 2, 2019

     Via Email

     Morgan Simon
     Email: morgan.simon@gmail.com


                     Re:     CoreCivic, Inc.

     Dear Ms. Simon:

             We write on behalf of our client, CoreCivic, Inc.

            On March 5th and September 30th of 2019, you published posts on Forbes.com that falsely
     accuse CoreCivic of lobbying “for harsher criminal justice and immigration laws.” 1 The posts also
     convey that CoreCivic is an instrument of the Trump administration’s family separation policy.
     These accusations are demonstrably false. The facts are as follows:

             First, CoreCivic does not lobby for any policies or legislation that would determine the
     basis for or duration of any individual’s incarceration or detention. CoreCivic has never lobbied
     to impose harsher sentences for crimes or to create new criminal statutes, and the company has a
     strict policy against this type of lobbying activity. The very NPR article you hyperlinked in both
     posts to support this false accusation actually undercuts your accusation. In highlighted text at the
     bottom of the article, NPR published a “Clarification” in February 2012, stating that CoreCivic
     (formerly known as Corrections Corporation of America) had no role in drafting or supporting the
     Arizona immigration law that was the subject of the article:




     1
      https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-
     privateprisons/#4b7c8c40690d; https://www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-
     banks-as-100-of-banking-partners-say-no-to-the-private-prison-sector/#69d3c3113298.




                                                    Exhibit E
                                                       72
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 25 of 41 Page ID #:73




                                                                                                                          2



  The Business Insider article you hyperlinked to in your September 30th post also undercuts your
  accusation. That article only states that CoreCivic has lobbied for funding related to privatized
  prisons and detention centers and explicitly recognizes that CoreCivic’s website asserts the company
  does not lobby for any policies that “determine ‘the basis for or duration of an individual’s
  incarceration or detention.’” 3 Including hyperlinks that contradict your false accusations about
  CoreCivic is evidence of actual malice.4

          Moreover, the nature of CoreCivic’s lobbying is disclosed in numerous reliable sources in
  the public domain, including on government websites, non-profit websites, and CoreCivic’s own
  website:




  2
      https://www.npr.org/2010/10/28/130833741/prison-economics-help-drive-ariz-immigration-law.
  3
      https://www.businessinsider.com/private-prisons-lobby-for-their-own-existence-2016-8.
  4
    See Palin v. New York Times Co., 933 F.3d 160, 171 (2d Cir. 2019) (including a hyperlink that contradicts the assertion
  in an article gives rise to a plausible inference of actual malice).




                                                        Exhibit E
                                                           73
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 26 of 41 Page ID #:74




       •   Both Senate.gov and House.gov provide easy access to the Lobbying Act Disclosure Database.5
           With respect to CoreCivic, each relevant disclosure form noticeably states that under
           CoreCivic’s policy, lobbyists do “not lobby for or against any policies or legislation that
           would determine the basis for an individual’s incarceration or detention.”6

       •   The California Secretary of State’s website provides information on the bills CoreCivic has
           lobbied for or against, revealing that CoreCivic has not lobbied for any bill that would create
           harsher sentences and/or increase the duration of inmates’ incarceration or detention.7

       •   A simple Google search reveals that many non-profits and government watchdogs have
           databases on their websites allowing users to search for lobbying disclosures, including:

                 o ProPublica: A search of their database yields results for CoreCivic’s lobbying
                   activities.8 The details provided on these disclosures also confirm the facts. Those
                   lobbying disclosures contains a clear disclaimer that “Consistent with CoreCivic
                   Policy,” the firm “does not lobby for or against any policies or legislation that would
                   determine the basis for an individual’s incarceration or detention. 9

                 o OpenSecrets.org: A search of their database also produces CoreCivic’s lobbying
                   reports by year, and each report identifies the issues the lobbying firms employed by
                   CoreCivic work on and contains the same disclosure above.10

       •   CoreCivic’s website also contains detailed information about the company’s lobbying activity,
           including several annual “Political Activity and Lobby Reports,” and states:



  5
   See https://soprweb.senate.gov/index.cfm?event=selectFields&reset=1;
  http://disclosures.house.gov/ld/ldsearch.aspx.
  6
   Examples of this language can be found on the Senate.gov website at:
  https://soprweb.senate.gov/index.cfm?event=getFilingDetails&filingID=83F35D12-FB49-4FBF-8F8A-
  47F6ED682B84&filingTypeID=60 and the House.gov website here:
  http://disclosures.house.gov/ld/ldxmlrelease/2019/Q2/301058394.xml.
  7
      http://cal-access.sos.ca.gov/Lobbying/Employers/Detail.aspx?id=1145409&view=activity&session=2017.
  8
      https://projects.propublica.org/represent/lobbying/search?utf8=✓&search=CoreCivic+Inc.&commit=Search.
  9
   https://projects.propublica.org/represent/lobbying/r/301016424;
  https://projects.propublica.org/represent/lobbying/r/300981160;
  https://projects.propublica.org/represent/lobbying/r/301016853;
  https://projects.propublica.org/represent/lobbying/r/300983664
  10
      https://www.opensecrets.org/lobby/clientissues_spec.php?id=D000021940&year=2019&spec=LAW




                                                     Exhibit E
                                                        74
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 27 of 41 Page ID #:75




                                                                                                                         11



           Far from lobbying “for harsher criminal justice and immigration laws” as you falsely claimed,
  CoreCivic has lobbied in favor of criminal justice reforms that would reduce recidivism and
  incarceration rates by helping people more successfully reenter society upon their release. This fact
  is also readily available in the public domain.12

           Second, CoreCivic does not and has never housed children separated from their parents
  pursuant to the Trump family separation policy. The #FamiliesBelongTogether campaign used
  images and descriptions of unaccompanied minors in immigration detention facilities run by the
  government or by other companies, to generate furious criticism of the government’s family
  separation policy. Those images and descriptions did not portray CoreCivic facilities. CoreCivic
  does not and has never run immigrant detention facilities for unaccompanied minors. This fact is
  readily available on CoreCivic’s website. 13 You chose to either purposefully avoid or recklessly
  disregard this fact and, instead, falsely convey in your posts that CoreCivic is an instrument of the
  family separation policy. You did this in part by connecting banks’ withdrawal of funding to the
  activist campaign against the family separation policy. For example, in the March 5th post, your
  false accusation about CoreCivic’s lobbying practices is immediately followed by your statement that:
  “a third of all immigrant detention centers are privately owned… Since news of family separation at
  the southern border began shedding more light on the abuses inside such private facilities, activists
  across the country have been paying attention to who actually enables private prison companies in
  their day to day operations.” And in the September 30th post you tie the work of the
  #FamiliesBelongTogether campaign to banks’ withdrawal of funding from CoreCivic. These
  connections were meant to falsely convey to readers that CoreCivic houses unaccompanied minors
  pursuant to the family separation policy. It does not. It never has.




  11
       http://ir.corecivic.com/corporate-governance/political-lobbying-activity.
  12
    See CoreCivic Launches Initiative To Advocate For Federal And State Policies Aimed At Reducing Recidivism, available at,
  https://twitter.com/cspanwj/status/1161719387180507136?s=20.
  13
    http://www.corecivic.com/hubfs/_resources/What%20We%20Do%20Card.pdf (“We don’t provide housing for
  any children who aren’t under the supervision of a parent. We also don’t operate shelters for unaccompanied minors,
  nor do we operate border patrol facilities.”)




                                                          Exhibit E
                                                             75
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 28 of 41 Page ID #:76




          Your purposeful avoidance or reckless disregard of the readily available facts addressed above
  is evidence of actual malice.14 You also purposefully avoided reaching out to CoreCivic for comment
  prior to publication. This was a serious violation of journalistic ethics, which require that a story
  subject be fairly confronted with any negative allegations and given a meaningful opportunity to
  comment before publication.15 Your departure from journalistic standards, and the purposeful
  avoidance of the most obvious sources of corroboration or refutation of the false allegations
  addressed above, are further evidence of actual malice.16

          Moreover, it appears that you are financially motivated to make disparaging statements about
  CoreCivic in order to promote your alternative investments, investment advice, and book to
  potential customers and investors. As you know, you are a registered investment advisor and
  founding partner of the Candide Group, a for-profit company that sells investment-related services.
  In the March 5th post, you tout your involvement in the campaign to encourage banks to withdraw
  financing from CoreCivic. You also plug your company’s Real Money Moves (“RMM”) initiative to
  promote divesting from companies like CoreCivic and state that “a select group [within RMM]
  additionally pledged $10M to social investing,” and that RMM “also helped expose people nationally
  to … the idea that knowing where your money spends the night can be a critical way to keep your
  money and value aligned.” These are precisely the types of investments you and your company seek
  to sell. You also provide a hyperlink within the March 5th post to the RMM website, which
  promotes your company, explaining “RMM benefits from its sister relationship to Candide Group,
  a social investing firm that directs capital away from an extractive global economy towards
  investments dedicated to social justice and sustainability.”17 The website also promotes your career
  and book and provides hyperlinks to your personal website and to Amazon.com where readers can
  purchase your book. Id. You advertise your brand and book throughout the RMM website.18 In
  your YouTube videos posted to the RMM website, you entice investors to divest from companies
  like CoreCivic and to invest in the stocks you sell:



  14
     See Antonovich v. Superior Court, 234 Cal. App. 3d 1041, 1048, 285 Cal. Rptr. 863, 867 (Ct. App. 1991) (“[I]naction,
  i.e., failure to investigate, which was a product of a deliberate decision not to acquire knowledge of facts that might
  confirm the probable falsity of [the subject] charges will support a finding of actual malice”) (internal quotations and
  citation omitted).
  15
    See Sheila Coronel, et al., “Rolling Stone’s investigation: ‘A failure that was avoidable,’ THE COLUMBIA
  JOURNALISM REVIEW (Apr. 5, 2015), available at
  https://www.cjr.org/investigation/rolling_stone_investigation.php.
  16
    See Eramo v. Rolling Stone, 209 F. Supp. 3d 862, 871 (2016) (departure from journalistic standards is supportive
  evidence of actual malice).
  17
       https://www.realmoneymoves.org/who-we-are.
  18
       https://www.realmoneymoves.org/learnmore.




                                                       Exhibit E
                                                          76
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 29 of 41 Page ID #:77




           Finally, in applauding your own involvement in the campaign to encourage banks to divest
  from CoreCivic, you implicitly acknowledge that you are creating the very news you are reporting
  on. And in the September 30th post, you expressly acknowledge that you are causing “reputational
  risk” to CoreCivic and inhibiting the company’s ability to obtain funding from “new partners.” This
  is further evidence of actual malice.

           In sum, you published false statements about CoreCivic, and there is substantial evidence
  that you did so for your own financial gain and with actual malice. 19 Your false statements have
  resulted in serious financial and reputational harm to the company, and expose you to substantial
  legal risk for libel.20 We therefore demand that you promptly retract your false accusations about
  CoreCivic and that you cease and desist from repeating them or other false claims about CoreCivic.
  To that end, we request that going forward, you provide CoreCivic advance written notice of—and
  a reasonable opportunity to respond to—any negative allegation you intend to make about the
  company.

          Until these matters are resolved, please preserve all of your drafts, notes, emails, text
  messages, browser histories, voice mails, phone logs, social media posts and messages, electronic
  data, and other documents relating to the posts, CoreCivic, and any other reporting on companies


  19
    Suzuki Motor Corp. v. Consumers Union of U.S., Inc., 330 F.3d 1110, 1136 (9th Cir. 2003) (financial motivation can
  support a finding of actual malice).
  20
     See, e.g., Cantu v. Flanigan, 705 F. Supp. 2d 220 (E.D.N.Y. 2010) (upholding jury award of $38 million in economic
  damages and $150 million in non-economic damages to businessman falsely accused of dishonesty and corporate
  wrongdoing); Pensacola Motor Sales, Inc. v. Daphne Auto., LLC, 155 So. 3d 930, 935 (Ala. 2013) (upholding award of
  1.25 million in compensatory damages and $2 million in punitive damages to corporate plaintiff and business owner
  falsely accused of corporate wrongdoing); Eshelman v. Puma Biotechnology, Inc., No. 7:16-cv-00018-D (E.D.N.C. March
  25, 2019) (Judgment in civil case) (awarding $15.85 million in compensatory damages and $6.5 million in punitive
  damages to company founder falsely accused of dishonesty and corporate wrongdoing).




                                                       Exhibit E
                                                          77
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 30 of 41 Page ID #:78




  that provide prison facilities or services. You should also preserve all communications with banks,
  analysts, pension funds, institutional investors, other potential investors, candidates for public
  office, elected officials, relating to CoreCivic or other companies that provide prison facilities or
  services, as well as financial records, investment records, business records, and book sale records
  relating in any way to your financial incentive to make disparaging claims about CoreCivic or similar
  companies. Please note that preserving many of these materials will require proactive steps,
  including the immediate suspension of all automatic purging, archiving, or overwriting of electronic
  materials and browser histories, some of which are set to automatically purge after a limited number
  of days. Failure to honor this request could result in serious penalties for spoliation.

         We look forward to your prompt response.


                                                        Sincerely,




                                                        Elizabeth M. Locke, P.C.




                                                        Megan L. Meier

  Cc: Jessica Bohrer
      Email: JBohrer@forbes.com




                                              Exhibit E
                                                 78
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 31 of 41 Page ID #:79




                       Exhibit F




                                   Exhibit F
                                      79
   Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 32 of 41 Page ID #:80




ELIZABETH M. LOCKE, P.C.                                                                    MEGAN L. MEIER
    libby@clarelocke.com                                                                   megan@clarelocke.com
       (202) 628-7402                            10 Prince Street                             (202) 628-7403
                                            Alexandria, Virginia 22314
                                                  (202) 628-7400
                                                www.clarelocke.com

                                                 October 29, 2019

     Via Email

     Marcia Hofmann
     Email: marcia@zeitgeist.law


                     Re:     CoreCivic, Inc.

     Dear Ms. Hofmann:

            We write in response to your October 10, 2019 letter and Ms. Simon’s updates to her March
     5, 2019 and September 30, 2019 posts.1

             (1) The updates do not retract Ms. Morgan’s prior statements falsely conveying that
                 CoreCivic operates immigrant detention facilities for unaccompanied minors.

             The immigrant detention facilities that have drawn fierce condemnation for housing
     unaccompanied minors are owned by the government or by other companies, not by CoreCivic.
     Ms. Simon has not retracted her statements conveying otherwise. Instead, she has written that she
     views “the phenomena of family separation” as including incarceration of any kind. 2 But as
     Ms. Simon’s own writings confirm, she knows how people understand accusations of “family
     separation” and what the “Families Belong Together” movement emerged to address: the
     incarceration of children separated from their parents at the U.S. border. For example, in a
     September 25, 2018 post, she published an interview with people who explained that the Families
     Belong Together movement “emerged in response to the family detention crisis, starting with the



     1
       https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-
     prisons/#33f74758690d; https://www.forbes.com/sites/morgansimon/2019/09/30/geo-group-runs-out-of-banks-as-
     100-of-banking-partners-say-no-to-the-private-prison-sector/#69d3c3113298.
     2
       https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-
     prisons/#33f74758690d.




                                                     Exhibit F
                                                        80
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 33 of 41 Page ID #:81




  recent separation of families at the border...”3 In that post, Ms. Simon also falsely claimed that
  “CoreCivic … manag[es] … some of the detention centers that have been at the heart of the
  controversy over the separation of families and incarceration of individuals for crossing the US
  border.”4 While Ms. Simon originally published those false statements on September 25, 2018, she
  re-published them on October 10, 2019 to a new audience when she published a hyperlink to that
  post in her update to the March 5 post.5 That republication gives rise to a separate cause of action.6

          As explained in our prior letter, language throughout Ms. Simon’s March 5 and September
  30 stories falsely connects CoreCivic with the immigrant detention facilities that house
  unaccompanied minors. Ms. Simon has also promoted this false connection on social media.7 She
  drew this false connection even though she knows that “the terminology of ‘family separation’ tends
  to focus on the detention of children.”8 The October “clarification” to the March 5 post does not
  rebut that false connection, but dismisses the truth as something that “CoreCivic has stated.” Surely,
  from her own involvement in promoting protests of the immigrant detention facilities that house
  unaccompanied minors, Ms. Simon has first-hand knowledge that none of those facilities are
  CoreCivic facilities. In light of that and her receipt of our letter, we believe that Ms. Simon’s
  October 10 updates and “clarification” to the March 5 post are further evidence of actual malice.9

           (2) The updates do not retract—and include new statements—falsely conveying that
               CoreCivic lobbies for harsher sentencing.

          The October 10 updates say: “Disclosures show they’ve lobbied on a number of bills related
  to funding for ICE enforcement over the years. CoreCivic say[s] that they don’t lobby on legislation
  or policies that would affect the basis for or length of incarceration or detention, but according to
  the Justice Policy Institute, [the] compan[y] ha[s] served on task forces of the American Legislative


  3
    https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-
  familiesbelongtogether-explains/#263d0c592b6a.
  4
    https://www.forbes.com/sites/morgansimon/2018/09/25/what-do-big-banks-have-to-do-with-family-detention-
  familiesbelongtogether-explains/#263d0c592b6a.
  5
    https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-
  prisons/#33f74758690d.
  6
    See Schneider v. United Airlines, Inc., 208 Cal. App. 3d 71, 76, 256 Cal. Rptr. 71, 75 (Ct. App. 1989); see also Cole v.
  Patricia A. Meyer & Assocs., APC, 206 Cal. App. 4th 1095, 1121, 142 Cal. Rptr. 3d 646, 667 (2012) (finding that
  defendants republished defamatory statements by including a hyperlink to defamatory complaint on their website);
  Enigma Software Grp. USA, LLC v. Bleeping Computer LLC, 194 F. Supp. 3d 263, 278 (S.D.N.Y. 2016) (a hyperlink to a
  past article can retrigger the statute of limitations when the hyperlink is included in a post that contains additional
  defamatory statements).
  7
    Morgan Simon, Tweet (October 1, 2019), https://twitter.com/MorganSimon1/status/1179101108767051776;
  Morgan Simon, Tweet (March 11, 2019), https://twitter.com/MorganSimon1/status/1105176103482724352;
  Morgan Simon, Tweet (March 6, 2019) https://twitter.com/MorganSimon1/status/1103358544500281344.
  8
    https://www.forbes.com/sites/morgansimon/2019/03/05/jpmorgan-chase-is-done-with-private-
  prisons/#33f74758690d.
  9
    See Burnett v. Nat'l Enquirer, Inc., 144 Cal. App. 3d 991, 1012, 193 Cal. Rptr. 206, 219 (Ct. App. 1983).




                                                        Exhibit F
                                                           81
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 34 of 41 Page ID #:82




  Exchange Council (ALEC), which has written and promoted model legislation focused on
  mandatory minimum sentences, three strikes laws, and ‘truth in sentencing’ legislation.” This
  passage falsely conveys that the company lobbies for harsher sentences. Here are the facts:

               •    CoreCivic has never written or promoted model legislation focused on mandatory
                    minimum sentences, three strikes laws, or “truth in sentencing” legislation.

               •    Although CoreCivic historically had a passive, non-voting membership in ALEC—
                    America’s largest nonpartisan organization of state legislatures—it has not been a
                    member or had any involvement with ALEC in nearly a decade. The report cited
                    by Ms. Simon in support of her false narrative is not only misleading, it is nearly a
                    decade old.

               •    As shown in the lobbying disclosures Ms. Simon cites, CoreCivic’s purported
                    lobbying “related to funding for ICE enforcement” did not seek to increase
                    enforcement of immigration laws or increase the amount of immigrant detention or
                    incarceration in any way. To the contrary, the disclosures show that the company
                    lobbied for the “Cellphone Jamming Reform Act,” which would make prisons safer
                    by enabling them to block contraband cellphones that pose a serious risk to security;
                    for appropriations bills so that the government would be able to honor existing
                    contracts; and for the “Fair Chance to Compete for Jobs Act,” to help former
                    inmates compete fairly for employment with federal agencies and federal contractors.

          In sum, neither the company’s lobbying efforts nor its historic membership in ALEC support
  the false accusation that CoreCivic lobbies for harsher ICE enforcement and sentencing laws. Yet,
  the updates juxtapose a series of misleading statements and omit the material information set forth
  above in order to lead readers to that false conclusion.

         It is no answer to say that Ms. Simon is merely repeating the false statements and speculation
  of others: those who recklessly repeat the defamatory falsehoods may face legal liability for libel.10
  Especially in light of our prior written request that Ms. Simon contact CoreCivic for comment before
  publishing any new allegations about the company, Ms. Simon’s decision to purposefully avoid
  contacting the company about these claims before publication—together with her purposeful
  avoidance of the facts in her possession, her juxtaposition of misleading facts, her deliberate
  omission of material details, and her personal financial motive to divert capital away from
  CoreCivic—are clear and convincing evidence of actual malice. We renew our prior request that
  Ms. Simon provide CoreCivic advance written notice of—and a reasonable opportunity to respond
  to—any negative allegation she intends to make about the company.



  10
    Frommoethelydo v. Fire Ins. Exch., 42 Cal. 3d 208, 217, 721 P.2d 41, 46 (1986) (“When one person repeats another’s
  defamatory statement, he may be held libel for republishing the same libel or slander”).




                                                      Exhibit F
                                                         82
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 35 of 41 Page ID #:83




         We are perplexed by your assertion that Ms. Simon’s statements are not defamatory. Under
  California law, publications “which expose[] any person to hatred, contempt, ridicule, or obloquy,
  or which cause[] him to be shunned or avoided, or which has a tendency to injure him in his
  occupation” are libelous. Cal. Civ. Code 45.11 It is difficult to imagine anything that would expose
  a company to more hatred and contempt than the falsehoods that Ms. Simon has peddled about
  CoreCivic. Indeed, Ms. Simon herself has written about her success in exploiting public outrage
  over things that CoreCivic does not do, for the purpose of causing banks and investors to “shun”
  and “avoid” the company, and divert their capital to the investments Ms. Simon sells. Ms. Simon’s
  statements are far more than reasonably susceptible of a defamatory meaning; they were calculated
  to—and did in fact—provoke outrage and cause the company enormous reputational and financial
  damage, to Ms. Simon’s personal financial benefit as a purveyor of alternative investments.

          In light of the financial damage Ms. Simon has caused, she has given the company no choice
  but to take all appropriate steps—including litigation if necessary—to defend its reputation and set
  the record straight. This letter and our previous letter constitute formal demands for correction
  under Cal. Civ. Code § 48a. Until these issues are resolved, please confirm in writing that
  Ms. Simon has preserved—and suspended any automatic purging or archiving of—the documents,
  electronic data, and browser histories outlined in our prior letter.

                                                                  Sincerely,




                                                                  Elizabeth M. Locke, P.C.




                                                                  Megan L. Meier

  Cc: Jessica Bohrer
      Email: JBohrer@forbes.com




  11
    See also See Aurora World, Inc. v. Ty Inc., No. CV 09-08463 MMM (EX), 2011 WL 13175457, at *14 (C.D. Cal. Mar.
  14, 2011) (under California law, a statement is defamatory per se if it tends to directly injure someone in their
  “profession, trade or business” by imputing something with reference to their “profession, trade, or business that has a
  natural tendency to lessen its profits).




                                                       Exhibit F
                                                          83
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 36 of 41 Page ID #:84




                        Exhibit G




                                   Exhibit G
                                      84
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 37 of 41 Page ID #:85



     142,112 views | Sep 30, 2019, 07:33pm



     GEO Group Running Out of Banks as
     100% of Known Banking Partners Say
     ‘No’ to the Private Prison Sector
                   Morgan Simon Contributor
                   Investing
                   I write about money and social justice.




     [This article was updated October 10-11, 2019.]




     This shift represents an estimated shortfall of 87.4% of all credit and term loans to the industry, ... [+]   WIKICOMMONS




     All of the publicly known existing banking partners providing lines of credit and term
     loans to private prison leader GEO Group have now officially committed to ending ties
     with the private prison and immigrant detention industry. These banks are JPMorgan

                                                     Exhibit G
                                                        85
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 38 of 41 Page ID #:86
     Chase, Wells Fargo, Bank of America, BNP Paribas, SunTrust, and Barclays. Fifth Third
     Bank and PNC have additionally made commitments to stop providing financing to the
     private prison industry as a whole.

     This exodus comes in the wake of demands by grassroots activists — many under the
     banner of the #FamiliesBelongTogether coalition — shareholders, policymakers, and
     investors. Major banks supporting the private prisons behind mass incarceration and
     immigrant detention have now committed to not renew an estimated $2.4B in credit
     lines and term loans to industry giants GEO Group and CoreCivic once their current
     facilities expire.

       Today In: Money




     This shift represents an estimated shortfall of 87.4% of all credit and term loans to the
     industry, which depends on these instruments to finance their day to day operations.
     Together, these banks commitments — alongside a federal judge’s block on the Trump
     administration's plans to expand family detention this weekend, new policy initiatives
     such as California ending all contracts with private prisons, and Democratic primary
     candidates publicly raising the idea of a federal ban on for-profit incarceration — lead
     many to speculate a threat to the survival of the private prison industry all together.

     Five banks have not yet made the commitment to stop extending their credit lines and
     term loans to CoreCivic: Regions (headquartered in Birmingham, AL), Citizens
     (Providence, Rhode Island), Pinnacle Bank (Nashville, TN), First Tennessee Bank
     (Memphis, TN), and Synovus Bank (Columbus, GA). In response to an inquiry, Pinnacl
     President and CEO Terry Turner said “while we don’t discuss details of client
     relationships, we base commercial credit decisions on several factors. In general we len
     to businesses based in our markets that have strong leadership teams, sound credit
     histories and good operating leverage so they can create jobs and enhance the economi
     health of our markets.” Additionally, a spokesperson from Regions wrote “we recognize
     that people have differing views about the private sector’s involvement in prisons. This
     a complex issue that government officials and policymakers are in the best position to
     address directly.”



                                       Exhibit G
                                          86
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 39 of 41 Page ID #:87
     Even with these remaining partners still at the table, international credit rating agency
     Fitch downgraded CoreCivic from stable to negative, and stock prices for both
     companies now near historic lows. The one year returns to investors for both GEO
     Group and CoreCivic are down nearly 30%, which classifies them as significantly
     underperforming when compared to other entities in their investment class of US Real
     Estate Investment Trusts (a designation that initially allowed private prisons to reap
     major tax benefits).

     As a brief historical recap: the American private prison industry is a relatively new
     phenomenon, with the first private prison opening in 1984. Given their business model
     depends on keeping a consistent and increasing number of people incarcerated, it’s bee
     speculated and critiqued that this is why GEO Group and CoreCivic have spent $25M o
     lobbying over the past three decades. Disclosures show they’ve lobbied on a number of
     bills related to funding for ICE enforcement over the years. Both GEO Group and
     CoreCivic say that they don’t lobby on legislation or policies that would affect the basis
     for or length of incarceration or detention, but according to the Justice Policy Institute,
     both companies have served on task forces of the American Legislative Exchange
     Council (ALEC), which has written and promoted model legislation focused on
     mandatory minimums sentences, three strikes laws, and “truth in sentencing”
     legislation.

     Banks are only one piece of the wider financial lives of private prison companies, which
     include share ownership, bond underwriting, the purchase of bonds, and others. Still, i
     the wake of reputational risk and falling share prices, it is questionable at best if new
     partners will take the leap to join GEO Group and CoreCivic in business and fill their
     potential financing gaps. In addition to the #FamiliesBelongTogether coalition
     representing over 10 million people nationwide, asset owners and managers of the
     Interfaith Center on Corporate Responsibility and the Confluence Philanthropy networ
     representing over $2B in AUM, added their voices to a public letter demanding that
     banks stop financing the private prison industry. Among others, these signatories
     include the Akonadi Foundation, Edward W. Hazen Foundation, Mary Reynolds
     Babcock Foundation, Libra Foundation, Zevin Asset Management, and Veris Wealth
     Partners. Investors are increasingly asking about, and when possible avoiding, other
     exposures they have to the industry beyond banks.

                                       Exhibit G
                                          87
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 40 of 41 Page ID #:88
     GEO Group has already noted the critical impact of the banks committing to end their
     financial relationships with them. In a recent SEC filing the company noted that “if oth
     banks or third parties that currently provide us with debt financing or that we do
     business with decide in the future to cease providing us with debt financing or doing
     business with us, such determinations could have a material adverse effect on our
     business, financial condition, and results of operations.” In the meantime, there’s
     speculation about what the remaining five banks — Regions, Citizens, Pinnacle, First
     Tennessee, and Synovus — will do about their ties to private prisons and immigrant
     detention.

     Clarification: Following the release of this article, GEO Group sought to clarify that
     they have additional banking partners in their credit syndicate that were not included
     in their disclosures to the SEC. I requested additional documentation about who the
     additional banks are; in response GEO Group said they are under no obligation to
     disclose them.

     This article therefore references all banking partners publicly disclosed by GEO Grou
     in regards to their term loans and credit agreements, which include major banks Wel
     Fargo, Bank of America, JPMorgan, SunTrust, BNP Paribas, and Barclays.

     In its 10Q filing on June 12, provided to me by the company, GEO states, “Certain
     identified information has been excluded from the exhibit because it is both (1) not
     material and (2) would be competitively harmful if publicly disclosed.” According to
     GEO’s spokesperson, the company is not required to list all banks involved in their
     credit facility under this exemption.

     The SEC defines “material” in Rule 12b2 as information "to which there is a substantia
     likelihood that a reasonable investor would attach importance in determining whethe
     to buy or sell the securities registered." I believe this reasonably implies that the six
     banks listed on the 10Q were the only banks deemed material. Any unlisted banks
     presumably were determined by GEO to not meet the “material” threshold to merit
     inclusion in the SEC disclosure.




                                        Exhibit G
                                           88
Case 2:20-cv-02128-ODW-SK Document 1-1 Filed 03/04/20 Page 41 of 41 Page ID #:89
     Thanks to Jasmine Rashid for her contributions to this piece. Full disclosures related t
     my work here. The author’s firm, Candide Group and their associated non-profit
     initiative, Real Money Moves, is a member of the #FamiliesBelongTogether coalition
     referenced in this piece. This post does not constitute investment, tax, or legal advice,
     and the author is not responsible for any actions taken based on the information
     provided herein.

     Follow me on Twitter or LinkedIn. Check out my website.
             Morgan Simon

                Follow


     I am an investor and activist who has been building bridges between nance and social justice for
     close to twenty years. In that time, I've in uenced over $150 Billion... Read More




                                           Exhibit G
                                              89
